     Case 2:20-cv-08071-PA-KS Document 20 Filed 01/06/21 Page 1 of 2 Page ID #:105


                                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                    IN THE CENTRAL DISTRICT OF CALIFORNIA
10
11    RAPHAEL AUSTRIA,                          Case No.: 2:20-cv-08071-PA-KS
12                  Plaintiff,                  ORDER OF DISMISSAL WITH
13                                              PREJUDICE AS TO DEFENDANT
14
               v.                               FMS, INC. d/b/a FMS ASSET
                                                MANAGEMENT
15
16   FMS, INC. d/b/a FMS ASSET
     MANAGEMENT,
17
18                  Defendant.
19
20
21
               Upon review of the Parties’ Stipulation of Dismissal with Prejudice of
22
23   Defendant FMS, Inc. d/b/a FMS Asset Management, and good cause appearing,
24
               IT IS ORDERED that the Stipulation is GRANTED.
25
26   . . . .
27
     . . . .
28


                                              -1-
     Case 2:20-cv-08071-PA-KS Document 20 Filed 01/06/21 Page 2 of 2 Page ID #:106




 1         The above-entitled matter is hereby dismissed with prejudice, as to
 2   Defendant FMS, Inc. d/b/a FMS Asset Management, with the parties to bear their
 3
     own attorneys’ fees and costs,
 4
 5         IT IS SO ORDERED.
 6
 7
 8   Dated: January 6, 2021
                                                   Percy Anderson
 9
                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
